The testimony of Hiram Truell as to the operations of Phineas Gage was competent on the question of Gage's acquiring a prescriptive right to flow land he did not own.
A complaint of the flowage, made by one not interested in the land, to some other disinterested person, not communicated to or *Page 504 
participated in by the parties to this suit, or those under whom they claim, and not resulting in an actual interference with the mill-owner's use of the dam or water, would not be evidence of a legal interruption of the use, or constitute an apparent link in the chain of proof as to the fact or the character of the flowage. The question whether the witness Gile had heard any complaints from anybody was rightly excluded. If the witness could give an answer that would be admissible, the referees could properly require the question to be put in a form more specific, and less calculated to introduce irrelevant matter.
Judgment for the defendants.
ALLEN, BLODGETT, and CARPENTER, JJ., did not sit: the others concurred.